PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
:
Forrest					                 :	

Application No.   16/478,497
:	DECISION ON PETITION
Filed:     July 17, 2019
:
Attorney Docket No.  

This is a decision on the “Petition—Requesting Withdrawal of Abandonment Based on Evidence that a Reply was Timely Mailed or Filed”, filed on March 2, 2022, which is being treated as a petition under 37 CFR 1.181(a) to withdraw the holding of abandonment.

The petition under 37 CFR 1.181(a) to withdraw the holding of abandonment is granted.

This application was held abandoned on September 20, 2021, after it was believed that no response was received to the non-final Office action mailed June 17, 2021.  The notice allowed a shortened statutory period for reply of three (3) months from its mailing date.  Extensions of the time set for reply were available pursuant to 37 CFR 1.136(a).  A Notice of Abandonment was mailed on February 24, 2022, indicating that a reply to the non-final Office action was not received.

A review of the application file record revealed that an amendment to the claims responsive to the non-final Office action, was received on September 16, 2021.  Based on the aforementioned, it appears that the application was improperly held abandoned as a complete response was received prior to expiration of the statutory period for reply.  The holding of abandonment is being withdrawn, accordingly.  

The application file is being forwarded to Technology Center GAU 1699 for further processing including consideration of the reply filed on September 16, 2021.

Further inquiries regarding this decision may be directed to the undersigned at (571) 272-3222. Questions regarding the further processing of the application must be directed to the Technology Center at (571) 272-1600.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET